 

 

Exhibit 10.1



 

  

 

LOAN AND SECURITY AGREEMENT

 

Between

 

SUMMIT FINANCIAL RESOURCES, L.P.

Lender

 

and

 

POINT.360

Borrower

 

Effective Date: February 13, 2015

 

 



 

 

 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement is made and entered into by and between SUMMIT
FINANCIAL RESOURCES, L.P., and POINT.360.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. Definitions. Terms defined in the singular shall have the same meaning when
used in the plural and vice versa. Terms defined in the UCC shall have the
meanings set forth in the UCC, except as otherwise defined herein. As used
herein, the term:

 

“Account” shall have the meaning set forth in the UCC.

 

“Account Debtor” means any person or entity obligated for payment of an Account.

 

“Accounting Standards” means (a) in the case of financial statements and
reports, conformity with generally accepted accounting principles and fully and
fairly representing the financial condition as of the date thereof and the
results of operations for the period or periods covered thereby, consistent with
other financial statements of Borrower and Guarantor previously delivered to
Lender, and (b) in the case of calculations, definitions, and covenants,
generally accepted accounting principles consistent with those used in the
preparation of financial statements of Borrower and Guarantor previously
delivered to Lender.

 

“Advance Rate” means eighty percent (80%), or such other percent as may be
determined from time to time by Lender in its sole discretion.

 

“Banking Business Day” means any day not a Saturday, Sunday, legal holiday in
the State of Utah, or day on which national banks in the State of Utah are
authorized to close.

 

“Borrower” means POINT.360, a corporation organized and existing under the laws
of the State of California, its successors and, if permitted, assigns.

 

“Collateral” means the following personal property of Borrower, wherever
located, now owned or existing or hereafter acquired or created, all additions
and accessions thereto, all replacements, insurance or condemnation proceeds,
all documents covering any of the Collateral, all leases of any of the
Collateral, all rents, revenues, issues, profits and proceeds arising from the
sale, lease, license, encumbrance, collection, or any other temporary or
permanent disposition of any of the Collateral or any interest therein, all
amendments, modifications, renewals, extensions, and replacements thereof, and
all products and proceeds thereof: (a) all Inventory; (b) all Accounts; (c) all
equipment, goods and motor vehicles (collectively, the “Equipment”); (d) all
general intangibles, including, without limitation, any and all patents,
trademarks and copyrights (registered or unregistered), trade secrets, domain
names and addresses, and intellectual property licenses; (e) any and all
promissory notes and instruments payable to or owing to Borrower or held by
Borrower; any and all leases under which Borrower is the lessor; any and all
chattel paper in favor of, owing to, or held by Borrower, including, without
limitation, any and all conditional sale contracts or other sale agreements,
whether Borrower is the original party or the assignee; and any and all security
agreements, collateral and titles to motor vehicles which secure any of the
foregoing obligations; all deposit accounts, including, without limitation, all
interest, dividends or distributions accrued or to accrue thereon, whether or
not due; all investment property, including, without limitation, all interest,
dividends or distributions accrued or to accrue thereon, whether or not due, all
documents; all letter-of-credit rights; and all supporting obligations
(collectively, the “Financial Obligations”); and (f) all balances, deposits,
debts or any other amounts or obligations of Lender owing to Borrower,
including, without limitation, any Reserve, whether or not due.

 

“Collected Payments” means collections and payments received by Lender on
Accounts of Borrower. Credits for Collected Payments shall be provisional and
subject to final payment and collection of the deposited item.

 



1

 

 

“Collected Reserve” means such amounts as may be determined from time to time by
Lender in its sole discretion that are deducted from Collected Payments or
withheld by Lender from disbursements of the Loan.

 

“Default Rate” means a variable interest rate computed on the basis of a three
hundred sixty (360) day year as follows: twelve percent (12%) per annum above
the Prime Rate, adjusted as of the date of any change in the Prime Rate.

 

“Effective Date” shall mean the date the parties intend this Loan and Security
Agreement to become binding and enforceable, which is the date stated at the
conclusion of this Loan and Security Agreement.

 

“Eligible Account” means an Account of Borrower which meets the following
specifications at the time it is created and at all times thereafter until
collected in full:

 

a. The Account meets all applicable representations, warranties, and covenants
concerning the Collateral set forth in Section 4.4 Representations and
Warranties Concerning Collateral and Section 4.5 Covenants Concerning
Collateral.

 

b. The Account is due and payable not more than sixty (60) days from the date of
the invoice evidencing the Account and is not more than ninety (90) days past
the date of the invoice evidencing the Account.

 

c. Performance of all services giving rise to the Account has been completed and
all goods giving rise to the Account have been delivered.

 

d. The Account Debtor is located or authorized to do business within the United
States or Canada (excluding the province of Newfoundland, the Northwest
Territories, and the Territory of Nunavut) and maintains an office and transacts
business in the United States or Canada (excluding the province of Newfoundland,
the Northwest Territories, and the Territory of Nunavut), or payment of the
Account (i) has been assured by a letter of credit in a form and upon terms
acceptable to Lender or (ii) is covered under a policy of credit insurance
acceptable to Lender which has been assigned to Lender or names Lender as an
additional insured and lender loss payee in a form and manner acceptable to
Lender.

 

e. No proceeding has been commenced or petition filed under any bankruptcy or
insolvency law by or against the Account Debtor; no receiver, trustee or
custodian has been appointed for any part of the property of the Account Debtor;
and no property of the Account Debtor has been assigned for the benefit of
creditors.

 

f. Neither the Account, nor any invoice, credit application, bill, billing
memorandum, correspondence, or any other document relating to an Account,
contracts for or charges any interest or any other charge in excess of the
maximum non-usurious rate allowed pursuant to applicable law.

 

g. If twenty-five percent (25%) or more of the Accounts owing to Borrower by any
particular Account Debtor do not qualify as Eligible Accounts, all Accounts
owing by such Account Debtor shall not be Eligible Accounts.

 

h. The Account is not owing by an Account Debtor for whom the terms of sale by
Borrower are cash on delivery (“COD”) or considered a cash sale.

 

i. Borrower does not owe an account payable to the Account Debtor which could be
set off against the Account.

 

j. If the total of all outstanding Accounts owing by any single Account Debtor
equals seventy percent (70%) or more of the total outstanding Accounts owing to
Borrower, the amount of Accounts owing by that Account Debtor in excess of this
limit shall not be Eligible Accounts.

 



2

 

 

k. If the Account is subject to any type of retainage, only the non-retainage
portion of the Account shall be an Eligible Account.

 

l. The Account is not owing with respect to any job which is bonded.

 

m. The Account does not arise from goods placed on consignment, guaranteed sale,
or other terms by reason of which the payment by the Account Debtor may be
conditional.

 

n. The Account is not owing by an employee, officer, or director of Borrower or
by a parent, subsidiary, sister company, or other company or entity related to
or an affiliate of Borrower.

 

o. For all Accounts arising under any contract, subcontract, purchase order, or
any other agreement with or related to the United States Government, or any
agency, branch, division, or subdivision thereof, the Account Debtor has
acknowledged and consented to Borrower’s assignment of Accounts to Lender and
has agreed, in a form acceptable to Lender, to remit payments directly to
Lender.

 

p. The Account will not be paid by credit card or other form of electronic
payment other than wire or ACH transfer sent directly to a deposit account
specified by Lender.

 

q. The Account has not been deemed by Lender to be unacceptable and is not owing
by an Account Debtor deemed by Lender to be unacceptable.

 

“Equipment” shall have the meaning set forth in the definition of Collateral.

 

“Escrow Reserve” means the amount of Eligible Accounts withheld by Lender on
which disbursements of the Loan are based equal to one (1) minus the Advance
Rate multiplied by the face amount of the Eligible Accounts.

 

“Event of Default” shall have the meaning set forth in Section 9.1 Events of
Default.

 

“Guarantee” means each guarantee executed pursuant to Section 5.1 Guarantee.

 

“Guarantor” means each person or entity that executes a Guarantee, and its
successors, heirs, and assigns.

 

“Inventory” shall have the meaning set forth in the UCC.

 

“Lender” means SUMMIT FINANCIAL RESOURCES, L.P., a Hawaii limited partnership,
its successors and assigns.

 

“Liquidation Costs” means the reasonable costs and out of pocket expenses
incurred by Lender in obtaining possession of any Collateral, in storage and
preparation for sale, lease or other disposition of any Collateral, in the sale,
lease, or other disposition of any or all of the Collateral, and/or otherwise
incurred in foreclosing on any of the Collateral, including, without limitation,
(a) reasonable attorneys’ fees and legal expenses, (b) transportation and
storage costs, (c) advertising costs, (d) sale commissions, (e) sales tax and
license fees, (f) costs for improving or repairing any of the Collateral, and
(g) costs for preservation and protection of any of the Collateral.

 

“Loan” means the loan to be made pursuant to Section 2 Loan Description.

 

“Loan and Security Agreement” means this agreement, together with any exhibits,
amendments, addendums, and modifications.

 

“Loan Commitment Period” means an initial period of two (2) years commencing on
the Effective Date and thereafter successive periods of one (1) year each
commencing upon completion of each prior Loan Commitment Period.

 



3

 

 

“Loan Documents” means the Loan and Security Agreement, Guarantee, Security
Documents, all other agreements and documents contemplated by any of the
aforesaid documents, and all amendments, modifications, addendums, and
replacements, whether presently existing or created in the future.

 

“Lock Box” means that certain Lock Box owned by Lender located at PO Box 844223,
Los Angeles, CA 90084-4223.

 

“Material Adverse Effect” means a material adverse effect on Borrower’s or any
Guarantor’s financial condition, conduct of its business, or ability to perform
its obligations under the Loan Documents.

 

“Maximum Loan Amount” means two million dollars ($2,000,000).

 

“Monthly Minimum” means three thousand dollars ($3,000).

 

“Notice of Assignment” shall have the meaning set forth in Section 4.2 Notice of
Assignment.

 

“Organizational Documents” means, in the case of a corporation, its Articles of
Incorporation and By-Laws; in the case of a general partnership, its Articles of
Partnership; in the case of a limited partnership, its Articles of Limited
Partnership; in the case of a limited liability company, its Articles of
Organization and Operating Agreement or Regulations, if any; in the case of a
limited liability partnership, its Articles of Limited Liability Partnership;
and all amendments, modifications, and changes to any of the foregoing which are
currently in effect.

 

“Permitted Encumbrances” means liens for taxes and assessments not yet due and
payable or, if due and payable, those being contested in good faith by
appropriate proceedings and for which appropriate reserves are maintained,
security interests and liens created by the Loan Documents, and security
interests and liens authorized in writing by Lender.

 

“Prime Rate” means the Prime Rate as published in the Money Rates section of The
Wall Street Journal. This definition of Prime Rate is to be strictly interpreted
and is not intended to serve any purpose other than providing an index to
determine the variable interest rate used herein. It is not the lowest rate at
which Lender may make loans to any of its customers, either now or in the
future.

 

“Qualified Bank Financing” means financing provided directly by Bank of the West
in the form of a revolving line of credit for which the primary collateral is
Borrower’s Accounts. Financing provided by a subsidiary, affiliate or division
of Bank of the West does not qualify as Qualified Bank Financing.

 

“Reserve” means, individually and collectively, the Escrow Reserve and the
Collected Reserve.

 

“Security Documents” means all security agreements, including, without
limitation, this Loan and Security Agreement, assignments, pledges, financing
statements, and other documents which create or evidence any security interest,
assignment, lien or other encumbrance in favor of Lender to secure any or all of
the obligations created or contemplated by any of the Loan Documents, and all
amendments, modifications, addendums, and replacements, whether presently
existing or created in the future.

 

“UCC” means the Uniform Commercial Code as adopted now or in the future in the
State of Utah.

 

2. Loan Description.

 

2.1 Amount of Loan. Upon fulfillment of all conditions precedent set forth in
this Loan and Security Agreement, and so long as no Event of Default exists and
no other breach has occurred under the Loan Documents, Lender may, in its sole
discretion, loan Borrower up to the Maximum Loan Amount.

 

2.2 Nature and Duration of Loan. The Loan shall be a revolving loan payable in
full upon the date and upon the terms and conditions provided in this Loan and
Security Agreement. Lender and Borrower intend the Loan to be in the nature of a
line of credit under which Borrower may repeatedly draw funds on a revolving
basis in accordance with the terms and conditions of this Loan and Security
Agreement. The right of Borrower to draw funds and the obligation of Lender to
advance funds shall not accrue until all of the conditions set forth in Section
6 Conditions to Loan Disbursements have been fully satisfied, and shall
terminate: (a) upon occurrence of an Event of Default or (b) upon the expiration
of the final Loan Commitment Period.

 



4

 

 

2.3 Notice and Manner of Borrowing. Requests by Borrower for advances of the
Loan shall be given in writing or orally no later than one (1) Banking Business
Day prior to the date on which the advance is to be made. Each request for an
advance shall be accompanied by such reports and information as requested by
Lender, in the form requested by Lender, including, without limitation, an
itemization of outstanding Eligible Accounts, details and information concerning
outstanding Eligible Accounts, and an updated report on collections on Eligible
Accounts.

 

2.4 Interest. So long as no Event of Default has occurred, interest shall accrue
on the outstanding principal balance of the Loan from the date of disbursement
of the principal amount of the Loan, or any portion thereof, until paid, both
before and after judgment, at a variable rate computed on the basis of a three
hundred sixty (360) day year as follows: one and five-tenths percent (1.5%) per
annum above the Prime Rate from time to time in effect, adjusted as of the date
of any change in the Prime Rate.

 

Interest shall be paid monthly in arrears commencing on February 28, 2015, and
on the last day of each month thereafter. For purposes of calculating interest
owing, payments delivered to a bank or other agent on behalf of Lender shall be
deemed received four (4) Banking Business Days after the date of receipt of
advice by Lender from the bank or agent that the payments received have been
credited to the account of Lender.

 

2.5 Collected Payments; Setoff and Deduction by Lender. Lender shall apply all
Collected Payments to the Loan and to payment of all other obligations owing by
Borrower under the Loan Documents in such order as set forth in Section 11.12
Interest on Expenses and Indemnification, Collateral, Order of Application. As
to all amounts owing to Lender by Borrower, Lender may (a) deduct such amount
from Collected Payments, (b) setoff and deduct such amount against disbursements
of the Loan, (c) demand payment from Borrower whereupon Borrower shall promptly
pay such amount to Lender, or (d) exercise any combination of the alternatives
set forth in this Section or available under the Loan Documents, at law, or in
equity.

 

2.6 Limitations on Advances. Notwithstanding anything to the contrary in the
Loan Documents, no advances shall be made on the Loan if, after making the
requested advance, the total, aggregate, principal amount of all advances
outstanding will exceed the total, face amount of all outstanding Eligible
Accounts multiplied by the Advance Rate.

 

Borrower will maintain at all times Eligible Accounts so that the total,
aggregate, principal amount of all advances at any time outstanding and unpaid
shall be in compliance with this formula. If at any time the total, aggregate,
principal amount of all such advances outstanding and unpaid exceeds the amount
allowable under this formula, Borrower shall immediately make payment to Lender
in a sufficient amount to bring the amount of such advances back into
compliance, and if such payment is not immediately made, interest shall accrue
on such amount at the Default Rate, regardless of whether Lender waives the
Event of Default caused by such non-payment.

 

2.7 Collateral Management Fee. Borrower shall pay to Lender a collateral
management fee equal to two-hundredths percent (0.02%) of the face amount of
each of Borrower’s Accounts for each day, or portion thereof, that the Account
remains outstanding until payment in full for the Account is received by Lender,
for so long as the Loan is outstanding, due and payable in arrears. The
collateral management fees are for monitoring of the Collateral and for
collection of the Accounts and are not intended to be and shall not be construed
to be interest. Lender is authorized and directed to disburse a sufficient
amount of the Loan as necessary to pay the collateral management fees.

 

2.8 Supplemental Fee. Borrower shall pay Lender a monthly supplemental fee in an
amount equal to the amount by which the Monthly Minimum exceeds the amount of
collateral management fees for each month plus the amount of interest paid for
each month. The supplemental fee shall be due and payable monthly in arrears.
Lender is authorized and directed to disburse a sufficient amount of the Loan as
necessary to pay the monthly supplemental fees.

 



5

 

 

2.9 Origination Fee. Borrower shall pay Lender an origination fee in an amount
equal to one percent (1%) of the Maximum Loan Amount. The origination fee shall
be due and payable upon execution of this Loan and Security Agreement. In the
event the Maximum Loan Amount is increased during the first year of this Loan
and Security Agreement, an additional origination fee shall be charged on the
amount of the increase, prorated from the date of the increase to the
anniversary date of this Loan and Security Agreement. Any additional origination
fee shall be due and payable on the effective date of the increase in the
Maximum Loan Amount. No portion of any such fee shall be refunded in the event
of early termination of this Loan and Security Agreement or any termination or
reduction of the right of Borrower to request advances under this Loan and
Security Agreement. Lender is authorized and directed, upon execution of this
Loan and Security Agreement, to disburse a sufficient amount of the Loan as
necessary to pay the origination fee in full.

 

2.10 Annual Facility Fee. On each anniversary of the Effective Date, so long as
the Loan has not been terminated, Borrower shall pay Lender an annual facility
fee in an amount equal to twenty-five hundredths percent (0.25%) of the Maximum
Loan Amount. In the event the Maximum Loan Amount is increased after the first
anniversary date of this Loan and Security Agreement, an additional annual
facility fee shall be charged on the amount of the increase, prorated from the
date of the increase to the next anniversary date of this Loan and Security
Agreement. Any additional annual facility fee shall be due and payable on the
effective date of the increase in the Maximum Loan Amount. No portion of such
fee shall be refunded in the event of early termination of this Loan and
Security Agreement or any termination or reduction of the right of Borrower to
request advances under this Loan and Security Agreement. Lender is authorized
and directed to disburse a sufficient amount of the Loan as necessary to pay
each annual facility fee in full.

 

2.11 Reserve. The Reserve shall be a contingent obligation owing to Borrower by
Lender and shall be disbursed only in accordance with the terms and conditions
of this Loan and Security Agreement. Lender may use the Reserve, in Lender’s
sole discretion, to repay any obligations owing by Borrower to Lender as set
forth in Section 2.5 Collected Payments; Setoff and Deduction by Lender.
Interest shall not accrue on the Reserve and Borrower shall not be entitled to
any interest on the Reserve. Lender shall have no obligation to segregate, not
commingle, or otherwise account for the use of the Reserve, and Lender shall be
free to use the Reserve as working capital or as Lender otherwise determines.
From time to time and upon Borrower’s request, Lender may, in its sole
discretion, elect to release all or any portion of the Collected Reserve to
Borrower. In addition, upon termination and payment in full of the Loan and all
other obligations owing by Borrower and Guarantor under the Loan Documents, any
balance of the Reserve shall be paid to Borrower, provided that if Lender has
reasonable grounds to believe that any collections or other payments received by
Lender may be dishonored, voided, or preferential, or claims may be made against
Lender for which Borrower would be liable, Lender may continue to hold the
Reserve so long as such matters are outstanding and unresolved.

 

2.12 Excess Interest. It is the intent of the parties to comply with any usury
law applicable to the Loan and to all amounts owing pursuant to the Loan
Documents and it is understood and agreed that in no event and upon no
contingency shall Borrower or any Guarantor be required to pay interest in
excess of the rate allowed by any laws of any state which are determined to be
applicable and governing. The intention of the parties being to conform strictly
to any applicable usury laws, the Loan Documents shall be held to be subject to
reduction to the amount allowed under any applicable and governing usury laws as
now or hereafter construed by the courts having jurisdiction. In the event
Lender receives any interest under the Loan Documents in excess of any highest
permissible rate under any applicable and governing law, such excess interest
(including simple interest thereon at the interest rate at the highest
permissible rate which is applicable and governing) shall be promptly applied to
any unpaid principal balance owed by Borrower. To the extent such excess
interest is greater than the unpaid principal balance, Lender shall promptly
remit such overage to Borrower.

 

3. Renewal of Loan Commitment Period; Termination of Loan. Each Loan Commitment
Period shall automatically renew for an additional Loan Commitment Period unless
Borrower or Lender provides written notice of non-renewal at least sixty (60)
days prior to the end of the current Loan Commitment Period. If Borrower elects
to terminate the Loan at any time other than the last day of a Loan Commitment
Period, or if an Event of Default accelerates payment of the Loan or terminates
the right of Borrower to receive advances hereunder, Borrower shall pay Lender
an early termination fee calculated as follows: (a) if any such termination
occurs during the first twelve (12) months from the date hereof, then the
termination fee shall equal the greater of (i) two percent (2%) of the Maximum
Loan Amount or (ii) the Monthly Minimum multiplied by the number of months, or
portions thereof, remaining in the then current Loan Commitment Period, and (b)
if any such termination occurs after the first twelve (12) months from the date
hereof, then the termination fee shall equal the greater of (i) one and
twenty-five hundredths percent (1.25%) of the Maximum Loan Amount or (ii) the
Monthly Minimum multiplied by the number of months, or portions thereof,
remaining in the then current Loan Commitment Period. The termination fee shall
be due and payable in full upon such termination.

 



6

 

 

Notwithstanding the foregoing, so long as no Event of Default has occurred, in
the event Borrower obtains Qualified Bank Financing after the first twelve (12)
months from the Effective Date to replace the Loan, Lender shall waive the
foregoing early termination fee so long as Borrower provides at least sixty (60)
days written notice of its intent to replace the Loan with Qualified Bank
Financing, which notice shall itemize the material financial terms of the
Qualified Bank Financing. In the event Borrower provides Lender written notice
of its intent to replace the Loan with Qualified Bank Financing, Lender may,
within thirty (30) days of receipt of such notice, provide written notice to
Borrower that Lender will match the material financial terms of the proposed
Qualified Bank Financing whereupon Lender and Borrower shall amend the Loan
Documents, as necessary, to match the material financial terms of the proposed
Qualified Bank Financing and the Loan Documents shall remain in force.

 

Upon any such non-renewal or termination of the Loan, all other terms and
provisions of this Loan and Security Agreement, including, without limitation,
the security interests granted in favor of Lender, shall remain in full force
and effect until all amounts owing to Lender hereunder have been finally paid in
full.

 

4. Security for Loan.

 

4.1 Grant of Security Interest. Borrower hereby grants Lender a security
interest in the Collateral. Borrower and Lender acknowledge their mutual intent
that all security interests contemplated herein are given as a contemporaneous
exchange for new value to Borrower, regardless of when advances to Borrower are
actually made or when the Collateral is created or acquired.

 

The Collateral shall secure all of Borrower’s present and future debts,
obligations, and liabilities of whatever nature, and without any limitation
whatsoever, to Lender, including, without limitation, (a) the Loan, (b) all
obligations of Borrower under the Loan Documents, (c) all advances of the same
kind and quality relating to this transaction, and (d) transactions in which the
documents evidencing the indebtedness refer to this grant of security interest
as providing security thereof.

 

Borrower’s obligations under this Loan and Security Agreement may also be
secured by other collateral as may be evidenced by other documentation apart
from this Loan and Security Agreement.

 

4.2 Notice of Assignment. Upon execution and delivery of this Loan and Security
Agreement, Borrower shall immediately execute and deliver to Lender a notice of
assignment in a form acceptable to Lender (the “Notice of Assignment”). Lender
is hereby authorized to, and may at any time and from time to time, use the
Notice of Assignment, or any other form of notice as determined by Lender, to
notify any or all Account Debtors that the Accounts of Borrower have been
assigned to Lender and that all payments of the Accounts are to be paid directly
to Lender. Borrower shall not amend, modify, or otherwise alter the payment
instructions contained in the Notice of Assignment or otherwise interfere in any
manner with such payment instructions. In addition, unless directed otherwise in
writing by Lender, Borrower shall promptly mail an invoice to each Account
Debtor on each Account, which invoice shall be stamped or printed with a notice,
in a form acceptable to Lender, stating that the Account is payable to Lender
and providing Lender’s payment instructions.

 

Borrower does hereby make, constitute, and appoint Lender and its designees as
Borrower’s true and lawful attorney in fact, with full power of substitution, to
endorse Borrower’s name upon notes, checks, acceptances, drafts, money orders,
and other forms of payment of the Accounts of Borrower. Borrower agrees to
execute and deliver any documents and take such actions as may be reasonably
requested by Lender to give effect to the foregoing. This power of attorney is
irrevocable and coupled with an interest.

 

4.3 Collection of Accounts. Until such time as provided in this Section,
Borrower is authorized to collect the Accounts in a commercially reasonable
manner, provided that (a) Borrower instructs all Account Debtors to remit all
payments on all Accounts directly and exclusively to the Lock Box as instructed
in the Notice of Assignment, and (b) in the event Borrower receives any payment
from an Account Debtor on an Account, Borrower immediately delivers such payment
to the Lock Box. Borrower agrees to use diligent and good faith efforts to
collect the Accounts. Notwithstanding the foregoing, Borrower authorizes Lender
to contact Account Debtors concerning verification and payment of Accounts.

 



7

 

 

Upon Borrower’s receipt of notice from Lender that an Event of Default or event
which, with the passage of time or giving of notice or both, would constitute an
Event of Default, has occurred or that Lender deems itself insecure, the
following terms and conditions shall thereafter apply to all Accounts:

 

a. Unless directed otherwise in writing by Lender, Borrower shall promptly mail
an invoice to each Account Debtor on each Account, which invoice shall be
stamped or printed with a notice, in a form acceptable to Lender, stating that
the Account is payable to Lender and providing Lender’s payment instructions.
Except as agreed otherwise in writing by Lender, Lender shall have the exclusive
right to collect and to receive all payments on all Accounts. Borrower shall not
otherwise bill for, submit any invoice, or otherwise attempt to collect any
Account. Lender is authorized to use the Notice of Assignment, or any other form
of notice as determined by Lender, to notify Account Debtors of the assignment
of Borrower’s Accounts and to direct Account Debtors to make all payments on
Accounts directly to Lender.

 

b. Borrower authorizes Lender to contact Account Debtors concerning
verification, payment, and collection of Accounts and to settle or compromise
any Account, in the sole discretion of Lender subject only to acting in good
faith. Borrower hereby waives and releases any and all claims relating to or
arising out of any act or omission by Lender in the verification and collection
of Accounts, excluding those based on gross negligence or intentional
misconduct.

 

c. Borrower shall promptly and completely respond to all requests from Lender
for any information or records requested to assist in collection of Accounts. If
Borrower fails to respond to any request within two (2) Banking Business Days,
Lender may deem the Account to no longer be an Eligible Account.

 

d. Upon inquiry from a customer or upon request of Lender, Borrower shall notify
the customer to make payment directly to or as directed by Lender.

 

e. All collections of Accounts shall be handled by Lender. Collection of
Accounts in a commercially reasonable manner does not require, and Lender is not
obligated, to commence any legal action, including, without limitation, the
sending of an attorney’s demand letter, to collect any Account. Borrower
acknowledges and agrees that Lender is not a collection agency and will not
provide debt collection services for Borrower’s Accounts. If any Account is not
timely paid, Lender may, but is not obligated to, engage a collection agency,
attorney or other service provider to collect the Accounts. All commissions,
fees and charges of any such collection agency, attorney or other service
provider shall be paid by Borrower.

 

f. Lender may, but has no duty to, and Borrower hereby authorizes Lender to,
execute and file, on behalf of Borrower or in Lender’s name, mechanic’s liens
and all other notices and documents to create, perfect, preserve,
foreclose and/or release any lien for work performed or materials provided to
improve real property.  Except as otherwise instructed by Lender, Borrower is
authorized to file any such mechanic’s liens and other notices and documents in
Borrower’s discretion.

 

g. Any payments received by Borrower on Accounts shall be held in trust by
Borrower for Lender. In the event an Account Debtor makes payment to Borrower on
any Account, Borrower shall immediately notify Lender of the payment and deliver
the payment to Lender. If payment is made by check or similar instrument, such
instrument shall be immediately delivered to Lender in the form received without
negotiation. If any payment received by Borrower on any Account is deposited or
negotiated by Borrower, or if Borrower fails to tender the payment to Lender
within two (2) Banking Business Days of receipt by Borrower, Borrower shall
promptly pay Lender a payment conversion fee equal to ten percent (10%) of the
amount of the payment. Lender is authorized and directed to disburse a
sufficient amount of the Loan as necessary to pay any payment conversion fees.

 



8

 

 

4.4 Representations and Warranties Concerning Collateral. Borrower represents
and warrants that:

 

a. Borrower is the sole owner of the Collateral.

 

b. The Inventory and Accounts are not subject to any security interest, lien,
prior assignment, or other encumbrance of any nature whatsoever except Permitted
Encumbrances.

 

c. The Account is a bona fide obligation of the Account Debtor for the amount
identified on the records of Borrower and there have been no payments,
deductions, credits, payment terms, or other modifications or reductions in the
amount owing on such Account except as reported to Lender prior to Lender making
any advance based upon the Account.

 

d. There are no defenses or setoffs to payment of the Account which can be
asserted by way of defense or counterclaim against Borrower or Lender and the
Account will be timely paid in full by the Account Debtor.

 

e. There is presently no default or delinquency in any payment of the Accounts,
except for any default or delinquency which has been reserved against by
Borrower in accordance with generally accepted accounting principles and the
Accounts will be timely paid in full by the obligors, except for normal and
customary disputes which arise in the ordinary course of business and which do
not affect a material portion of the Accounts.

 

f. Borrower has no knowledge of any fact or circumstance which would materially
impair the ability of any obligor on the Accounts to timely perform its
obligations thereunder, except those which arise in the ordinary course of
business and which do not affect a material portion of the Accounts.

 

g. All services performed or goods sold giving rise to the Accounts have been
rendered or sold in compliance with applicable laws, ordinances, rules, and
regulations and in the ordinary course of Borrower’s business.

 

h. There have been no extensions, modifications, or other agreements relating to
payment of the Accounts, except those granted in the ordinary course of business
and which do not affect a material portion of the Accounts.

 

4.5 Covenants Concerning Collateral. Borrower covenants that:

 

a. Borrower will keep the Accounts and Inventory free and clear of any and all
security interests, liens, assignments or other encumbrances, except Permitted
Encumbrances.

 

b. Borrower will immediately notify Lender of any dispute concerning any Account
and of any bankruptcy filing, lien, garnishment, or other legal action
concerning any Account or Account Debtor.

 

c. Borrower hereby authorizes Lender to file UCC Financing Statements concerning
the Collateral. Borrower will execute and deliver any documents (properly
endorsed, if necessary) reasonably requested by Lender for perfection or
enforcement of any security interest or lien, give good faith, diligent
cooperation to Lender, and perform such other acts reasonably requested by
Lender for perfection and enforcement of any security interest or lien,
including, without limitation, obtaining control for purposes of perfection with
respect to Collateral consisting of deposit accounts, investment property,
letter-of-credit rights, and electronic chattel paper. Lender is authorized to
file, record, or otherwise utilize such documents as it deems necessary to
perfect and/or enforce any security interest or lien granted hereunder.

 

d. Borrower shall keep the Equipment in good repair, ordinary wear and tear and
obsolescence excepted, and be responsible for any loss or damage to the
Equipment. Borrower shall pay when due all taxes, license fees, and other
charges on the Equipment. Borrower shall not sell, convey, transfer, assign,
conceal, or in any way dispose of the Equipment. Borrower shall not misuse or
permit the Equipment to be used unlawfully or for hire or contrary to the
provisions of any insurance coverage. Risk of loss of the Equipment shall be on
Borrower at all times unless Lender takes possession of the Equipment. Loss of
or damage to the Equipment or any part thereof shall not release Borrower from
any of the obligations secured by the Equipment.

 



9

 

 

e. Borrower agrees to insure the Equipment and Inventory, at Borrower’s expense,
against loss, damage, theft, and such other risks as Lender may request to the
full insurable value thereof with insurance companies and policies satisfactory
to Lender. Proceeds from such insurance shall be payable to Lender as its
interest may appear. Such policies shall name Lender as an additional insured
and as lender loss payee and shall provide for a minimum thirty (30) days
written cancellation notice to Lender. Upon request, policies or certificates
attesting to such coverage shall be delivered to Lender. Insurance proceeds may
be applied by Lender toward payment of any obligation secured by this Loan and
Security Agreement, whether or not due, in such order of application as Lender
may elect.

 

f. Borrower will at all times keep accurate and complete records of the
Collateral. Lender or its representatives may, at any time and from time to
time, enter any premises where the Collateral and/or the records pertaining to
the Collateral are located and inspect, inventory, audit, check, copy, and
otherwise review the Collateral and the records concerning the Collateral.

 

g. So long as no Event of Default has occurred, Borrower shall have the right to
sell or otherwise dispose of the Inventory in the ordinary course of business.
No other disposition of the Inventory may be made without the prior written
consent of Lender.

 

h. So long as no Event of Default has occurred, Borrower is authorized to
collect payment on all Financial Obligations Collateral in a commercially
reasonable manner. Borrower agrees to use diligent and good faith efforts to
collect the Financial Obligations Collateral.

 

4.6 Release of Lender as Condition to Lien Termination. In recognition of
Lender’s right to have all its attorneys’ fees and expenses incurred in
connection with this Loan and Security Agreement secured by the Collateral,
notwithstanding payment in full of the Loan and all other obligations secured by
the Collateral, Lender shall not be required to release, reconvey, or terminate
any Security Document unless and until Borrower and all Guarantors have executed
and delivered to Lender general releases in form and substance satisfactory to
Lender.

 

5. Guarantee.

 

5.1 Guarantee. Upon execution and delivery of this Loan and Security Agreement,
and from time to time as Lender may request, Borrower shall cause to be executed
and delivered to Lender Guarantees, in a form acceptable to Lender, from such
persons and/or entities that Lender may designate. The Loan and all obligations
of Borrower owing to Lender shall be guaranteed by the Guarantors under the
Guarantees.

 

5.2 Payments on Indebtedness Owing to Guarantor. Borrower agrees to not make any
payments on any indebtedness owing to any Guarantor without the prior written
consent of Lender so long as any amount is outstanding and owing under or
arising from the indebtedness owing to Lender pursuant to the Loan Documents.

 

6. Conditions to Loan Disbursements.

 

6.1 Conditions to Loan Disbursements. Lender’s obligation to advance any funds
at any time pursuant to this Loan and Security Agreement is discretionary, and
Lender shall have no obligation to disburse any portion of the Loan under this
Loan and Security Agreement, notwithstanding anything to the contrary in the
Loan Documents. Lender may, at any time and from time to time, decline to
advance all or any portion of the Loan under this Loan and Security Agreement
for any reason or for no reason, without notice, regardless of any course of
conduct or past advances or disbursements by Lender. In addition, Lender shall
not consider making any disbursements of the Loan until all of the conditions
set forth below have been satisfied, and each disbursement of the Loan shall be
expressly subject to such conditions. All of the documents referred to below
must be in a form and substance acceptable to Lender.

 



10

 

 

a. All of the Loan Documents and all other documents contemplated to be
delivered to Lender prior to funding have been fully executed and delivered to
Lender.

 

b. All of the documents contemplated by the Loan Documents which require filing
or recording have been properly filed and recorded so that all of the liens and
security interests granted to Lender in connection with the Loan will be
properly created and perfected and will have a priority acceptable to Lender.

 

c. All other conditions precedent provided in or contemplated by the Loan
Documents or any other agreement or document have been performed.

 

d. As of the date of disbursement of all or any portion of the Loan, the
following shall be true and correct: (i) all representations and warranties made
by Borrower and Guarantor in the Loan Documents are true and correct as of the
date of such disbursement; and (ii) no Event of Default has occurred and no
conditions exist and no event has occurred, which, with the passage of time or
the giving of notice, or both, would constitute an Event of Default.

 

e. For each requested disbursement, Lender has received such reports and
information concerning outstanding Eligible Accounts and payments as requested
by Lender pursuant to Section 2.3 Notice and Manner of Borrowing.

 

All conditions precedent set forth in this Loan and Security Agreement and any
of the Loan Documents are for the sole benefit of Lender and may be waived
unilaterally by Lender.

 

6.2 No Default, Adverse Change, False or Misleading Statement. Lender’s
agreement to make the Loan available to Borrower pursuant to this Loan and
Security Agreement shall, at Lender’s sole discretion, terminate upon the
occurrence of any Event of Default, any event which could have a Material
Adverse Effect, or upon the determination by Lender that any of Borrower’s or
any Guarantor’s representations made in any of the Loan Documents were false or
materially misleading when made. Upon the exercise of such discretion, Lender
shall be relieved of all further obligations under the Loan Documents.

 

7. Representations and Warranties.

 

7.1 Organization and Qualification. Borrower represents and warrants that: (a)
it is a corporation organized and existing under the laws of the State of
California; (b) it has delivered to Lender or Lender’s counsel accurate and
complete copies of its Organizational Documents which are operative and in
effect as of the Effective Date; (c) its complete and exact name is POINT.360;
(d) the organizational identification number, if any, assigned to it by its
state of organization is C2967825; (e) its chief executive office and place of
business is located at 2701 Media Center Drive, Los Angeles, California 90065;
and (f) during the five (5) years preceding the date of this Loan and Security
Agreement, it has not (i) been known by nor used any legal, fictitious or trade
name other than MovieQ; (ii) changed its name in any respect; (iii) been the
surviving entity of a merger or consolidation; or (iv) acquired all or
substantially all of the assets of any person or entity.

 

7.2 Authorization. Borrower represents and warrants that the execution,
delivery, and performance by Borrower of the Loan Documents has been duly
authorized by all necessary action on the part of Borrower and are not
inconsistent with Borrower’s Organizational Documents or any resolution of the
Board of Directors of Borrower, do not and will not contravene any provision of,
or constitute a default under, any indenture, mortgage, contract, or other
instrument to which Borrower is a party or by which it is bound, and that upon
execution and delivery thereof, the Loan Documents will constitute legal, valid,
and binding agreements and obligations of Borrower, enforceable in accordance
with their respective terms.

 

7.3 Accuracy of Financial Statements. Borrower represents and warrants that (a)
all of its audited financial statements heretofore delivered to Lender have been
prepared in accordance with Accounting Standards; (b) all of its unaudited
financial statements heretofore delivered to Lender fully and fairly represent
its financial condition as of the date thereof and the results of its operations
for the period or periods covered thereby and are consistent with other
financial statements previously delivered to Lender; (c) since the dates of the
most recent audited and unaudited financial statements delivered to Lender,
there has been no event which would have a Material Adverse Effect on its
financial condition; and (d) all of its pro forma financial statements
heretofore delivered to Lender have been prepared consistently with its actual
financial statements and fully and fairly represent its anticipated financial
condition and the anticipated results of its operation for the period or periods
covered thereby.

 



11

 

 

7.4 Full and Accurate Disclosure. Borrower represents and warrants that this
Loan and Security Agreement, the financial statements referred to herein, any
loan application submitted to Lender, and all other statements furnished by
Borrower to Lender in connection herewith contain no untrue statement of a
material fact and omit no material fact necessary to make the statements
contained therein or herein not misleading. Borrower represents and warrants
that it has not failed to disclose in writing to Lender any fact that would have
a Material Adverse Effect.

 

7.5 Compliance with Export Controls. Borrower represents and warrants that it is
not listed and does not appear on any United States governmental restricted,
debarred, suspended, or prohibited transaction export control designation lists
and is able to make and receive any advance or extension of credit from or
otherwise conduct business in accordance with applicable export control laws
with Lender.

 

7.6 Compliance with All Other Applicable Law. Borrower represents and warrants
that it has complied with all applicable statutes, rules, regulations, orders,
and restrictions of any domestic or foreign government, or any instrumentality
or agency thereof having jurisdiction over the conduct of Borrower’s business or
the ownership of its properties, which may have a Material Adverse Effect.

 

7.7 Operation of Business. Borrower represents and warrants that Borrower
possesses all licenses, permits, franchises, patents, copyrights, trademarks,
and trade names, or rights thereto, to conduct its business substantially as now
conducted and as presently proposed to be conducted, and Borrower is not in
violation of any valid rights of others with respect to any of the foregoing.

 

7.8 Payment of Taxes. Borrower represents and warrants that Borrower has filed
all tax returns (federal, state, and local) required to be filed and has paid
all taxes, assessments, and governmental charges and levies, including interest
and penalties, on Borrower’s assets, business and income, except such as are
being contested in good faith by proper proceedings and as to which adequate
reserves are maintained.

 

8. Borrower’s Covenants. Borrower makes the following agreements and covenants,
which shall continue so long as this Loan and Security Agreement is in effect
and so long as Borrower is indebted to Lender for obligations arising out of,
identified in, or contemplated by this Loan and Security Agreement.

 

8.1 Compliance with Export Controls. Borrower will notify Lender in writing
within ten (10) days of any written or oral notification by any governmental
entity that administrative, civil, or criminal proceedings have been initiated
and that could result in Borrower being listed or appearing on any United States
governmental restricted, debarred, suspended, or prohibited transaction export
control designation lists. Borrower will immediately notify Lender in writing of
any notification by any governmental entity that Borrower has actually been
listed or appears on any United States governmental restricted, debarred,
suspended, or prohibited transaction export control designation lists. Upon
request from Lender, Borrower will provide documentary and other evidence of
Borrower’s identity or to comply with any applicable law or regulation.

 

8.2 Continued Compliance with Applicable Law. Borrower shall conduct its
business in a lawful manner and in material compliance with all applicable
federal, state, and local laws, ordinances, rules, regulations, and orders;
shall maintain in good standing all licenses and organizational or other
qualifications reasonably necessary to its business and existence; and shall not
engage in any business not authorized by and not in accordance with its
Organizational Documents and other governing documents.

 

8.3 Payment of Taxes and Obligations. Borrower shall pay when due all taxes,
assessments, and governmental charges and levies on Borrower’s assets, business,
and income, and all material obligations of Borrower of whatever nature, except
such as are being contested in good faith by proper proceedings and as to which
adequate reserves are maintained.

 



12

 

 

8.4 Financial Statements and Reports; Audits. Borrower shall provide Lender with
such financial statements and reports as Lender may reasonably request. Audited
financial statements and reports shall be prepared in accordance with Accounting
Standards. Unaudited financial statements and reports shall fully and fairly
represent Borrower’s financial condition as of the date thereof and the results
of Borrower’s operations for the period or periods covered thereby and shall be
consistent with other financial statements previously delivered to Lender. In
addition, Borrower shall, at any reasonable time and from time to time, permit
Lender or any representative of Lender to conduct field audits, examine, audit,
make copies of and extracts from the records and books of Borrower, visit and
inspect the properties and assets of Borrower, and to discuss the affairs,
finances, and Accounts of Borrower with any of Borrower’s officers, directors,
and partners with Borrower and with Borrower’s independent accountants.

 

8.5 Inventory and Accounts Receivable. Borrower shall promptly notify Lender in
writing upon any Eligible Account ceasing to be or being determined to have been
incorrectly identified as an Eligible Account. Borrower shall provide Lender
with such reports and records concerning Inventory, Accounts, and accounts
payable as Lender may reasonably request.

 

8.6 Operation of Business. Borrower shall maintain all licenses, permits,
franchises, patents, copyrights, trademarks, and trade names, or rights thereto,
necessary or advisable to conduct its business and Borrower shall not violate
any valid rights of others with respect to any of the foregoing. Borrower shall
continue to engage in a business of the same general type as now conducted.
Borrower will not change its name, use any other legal, fictitious or trade name
(other than MovieQ), merge or consolidate with any other business or entity, or
acquire all or substantially all of the assets of any person or entity without
the prior written consent of Lender.

 

8.7 Insurance. Borrower shall maintain general liability and product liability
insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same or a similar business and similarly situated.
Proceeds from such insurance shall be payable to Lender as its interest may
appear, shall name Lender as an additional insured and as a lender loss payee,
and such policies shall provide for a minimum thirty (30) days written
cancellation notice to Lender. Upon request, policies or certificates attesting
to such coverage shall be delivered to Lender. Insurance proceeds may be applied
by Lender toward payment of any obligation secured by this Loan and Security
Agreement, whether or not due, in such order of application as Lender may elect.

 

8.8 Change of Control. No Change of Control of Borrower or any Guarantor shall
occur without Lender’s prior written consent.

 

“Change of Control” means (1) in the case of a corporation, any sale,
assignment, or other transfer of more than thirty-five percent (35%) of the
stock of such corporation, the persons who are the directors of such corporation
as of the Effective Date fail to constitute a majority of the Board of Directors
of such corporation, or the president or any other executive officer of such
corporation resigns, is terminated, or otherwise ceases to function in such
position; (2) in the case of a partnership, any sale, assignment, or other
transfer of more than twenty-five percent (25%) of the partnership interests of
such partnership, any of the persons or entities who are a partner of such
partnership as of the Effective Date ceases to be a partner of such partnership,
the occurrence of any Change of Control in any partner in such partnership, or
any general manager or person holding a similar position in such partnership
resigns, is terminated, or otherwise ceases to function in such position, (3) in
case of a limited partnership, (a) as to all general partners, any general
partner resigns, is terminated, or otherwise ceases to function in such position
or the occurrence of any Change of Control in any such general partner, (b) as
to all limited partners, any sale, assignment, or other transfer of more than
twenty-five percent (25%) of the limited partnership interest in such limited
partnership, any of the persons or entities who are limited partners of such
limited partnership as of the Effective Date ceases to be a limited partner in
such limited partnership, or the occurrence of any Change of Control in any such
limited partner; (4) in the case of a limited liability company, any sale,
assignment, or other transfer of more than twenty-five percent (25%) of the
ownership interests of such limited liability company, any of the persons or
entities who are members of such limited liability company as of the Effective
Date ceases to be a member of such limited liability company, any managing
member or manager of such limited liability company resigns, is terminated or
otherwise ceases to function in such position, or the occurrence of any Change
of Control in any such member, managing member or manager of such limited
liability company.

 



13

 

 

9. Default.

 

9.1 Events of Default. Time is of the essence of this Loan and Security
Agreement. The occurrence of any of the following events shall constitute a
default under this Loan and Security Agreement and under the Loan Documents and
shall be termed an “Event of Default”:

 

a. Borrower fails in the payment or performance of any obligation, covenant,
agreement, or liability created by any of the Loan Documents or Borrower
otherwise fails to comply with, or any default occurs on, any term in any of the
Loan Documents.

 

b. Any representation, warranty, or financial statement made by or on behalf of
Borrower in any of the Loan Documents, or any document contemplated by the Loan
Documents, is materially false or materially misleading.

 

c. Any indebtedness of Borrower under any note, indenture, contract, agreement,
or undertaking is accelerated.

 

d. Default or an event which, with the passage of time or the giving of notice
or both, would constitute a default, by Borrower, occurs on any note, indenture,
contract, agreement, licensing agreement, or undertaking.

 

e. Borrower is dissolved or substantially ceases business operations.

 

f. A receiver, trustee, or custodian is appointed for any part of Borrower’s
property, or any part of Borrower’s property is assigned for the benefit of
creditors.

 

g. Any proceeding is commenced or petition filed under any bankruptcy or
insolvency law by or against Borrower.

 

h. Any judgment or regulatory fine is entered against Borrower which may have a
Material Adverse Effect.

 

i. The attachment or filing of any Federal or State tax lien against Borrower or
its assets.

 

j. All or any part of the property of Borrower is attached, levied upon, or
otherwise seized by legal process.

 

k. Borrower becomes insolvent or fails to pay its debts as they mature.

 

l. Any change occurs in Borrower’s condition or any event occurs which may have
a Material Adverse Effect.

 

m. Any of the foregoing events occur concerning any Guarantor.

 

n. Any Guarantor dies or takes any action to repudiate its Guarantee or any
Guarantee otherwise ceases to be in full force and effect.

 

9.2 No Waiver of Event of Default. No course of dealing or delay or failure to
assert any Event of Default shall constitute a waiver of that Event of Default
or of any prior or subsequent Event of Default.

 



14

 

 

10. Remedies.

 

10.1 Remedies upon Event of Default. Upon the occurrence of an Event of Default,
and at any time thereafter, all or any portion of the Loan and the other
obligations due or to become due from Borrower to Lender, whether arising under
this Loan and Security Agreement, the Security Documents or otherwise, at the
option of Lender and without notice to Borrower of the exercise of such option,
shall accelerate and become at once due and payable in full without presentment,
demand, protest, or notice or other requirements of any kind (all of which are
expressly waived by Borrower), and interest shall thereafter accrue on the
principal amount of the Loan and on all other obligations owing by Borrower to
Lender until paid in full, both before and after judgment, at the Default Rate.
In addition, Lender shall have the following rights and remedies, in addition to
all other rights and remedies existing at law, in equity, or by statute or
provided in the Loan Documents:

 

a. Lender shall have the right, immediately and without prior notice or demand,
to set off against Borrower’s obligations to Lender, whether or not due, all
money and other amounts owed by Lender in any capacity to Borrower.

 

b. If at any time Lender so requests, all collections and other proceeds from
the Financial Obligations Collateral, if any, shall be deposited into an account
designated by Lender (the “Cash Collateral Account”), which account shall be
under the sole and exclusive control of Lender. Such proceeds and collections
shall not be commingled with any other funds and shall be promptly and directly
deposited into such account in the form in which received by Borrower. Such
proceeds and collections shall not be deposited in any other account and said
Cash Collateral Account shall contain no funds other than such proceeds and
collections. All or any portion of the funds on deposit in said Cash Collateral
Account may, in the sole discretion of Lender, be applied from time to time as
Lender elects to payment of obligations secured by the Loan and Security
Agreement or Lender may elect to turn over to Borrower, from time to time, all
or any portion of such funds.

 

c. Upon an Event of Default, Lender may terminate the authority of Borrower to
collect Financial Obligations Collateral at any time whereupon Lender is
authorized, without further act, to notify any and all obligors to make payment
thereon directly to Lender, and to take possession of all proceeds from the
Financial Obligations Collateral, and to take any action which Borrower might or
could take to collect the Financial Obligations Collateral, including, without
limitation, the right to make any compromise, discharge, or extension. Upon
request of Lender after an Event of Default, Borrower agrees to execute and
deliver to Lender a notice to the obligors instructing said obligors to pay
Lender. Borrower further agrees to execute and deliver to Lender, after an Event
of Default, all other notices and similar documents requested by Lender to
facilitate collection of the Financial Obligations Collateral. All costs of
collection of the Financial Obligations Collateral, if any, including, without
limitation, attorneys’ fees and legal expenses, shall be borne solely by
Borrower, whether such costs are incurred by or for Borrower or Lender. Borrower
agrees to deliver to Lender, if so requested, all books, records, and documents
in Borrower’s possession or under its control as may relate to the Financial
Obligations Collateral or as may be helpful to facilitate such collection.
Lender shall have no obligation to cause an attorney’s demand letter to be sent,
to file any lawsuit, or to take any other legal action in collection of the
Financial Obligations Collateral. It is agreed that collection of the Financial
Obligations Collateral in a commercially reasonable manner does not require that
any such legal action be taken.

 

d. Borrower does hereby make, constitute, and appoint Lender and its designees
as Borrower’s true and lawful attorney in fact, with full power of substitution,
such power to be exercised only upon an Event of Default and in the following
manner: (i) Lender may receive and open all mail addressed to Borrower and
remove therefrom any payments of the Financial Obligations Collateral, if any;
(ii) Lender may cause mail relating to the Accounts and Financial Obligations
Collateral to be delivered to a designated address of Lender where Lender may
open all such mail and remove therefrom any payments of the Accounts and
Financial Obligations Collateral; (iii) Lender may endorse Borrower’s name upon
notes, checks, acceptances, drafts, money orders, or other forms of payment of
the Financial Obligations Collateral; (iv) Lender may settle or adjust disputes
or claims in respect to the Financial Obligations Collateral for amounts and
upon such terms as Lender, in its sole discretion and in good faith, deems to be
advisable, in such case crediting Borrower with only the proceeds received and
collected by Lender after deduction of Lender’s costs, including, without
limitation, reasonable attorneys’ fees and legal expenses; and (v) Lender may do
any and all other things necessary or proper to carry out the intent of this
Loan and Security Agreement and to perfect and protect the liens and rights of
Lender created under this Loan and Security Agreement. This power of attorney is
irrevocable and coupled with an interest.

 



15

 

 

e. Lender shall have all the rights and remedies available under the UCC.

 

f. Lender shall have the right to enter upon any premises where the Collateral
or records relating thereto may be and take possession of the Collateral and
such records.

 

g. Upon request of Lender, Borrower shall, at the expense of Borrower, assemble
the Collateral and records relating thereto at a place designated by Lender and
tender the Collateral and such records to Lender.

 

h. Without notice to Borrower, Lender may obtain the appointment of a receiver
of the business, property and assets of Borrower and Borrower hereby consents to
the appointment of Lender or such person as Lender may designate as such
receiver.

 

i. Lender may sell, lease or otherwise dispose of any or all of the Collateral
and, after deducting the Liquidation Costs, apply the remainder to pay, or to
hold as a reserve against, the obligations secured by this Loan and Security
Agreement.

 

j. Lender may credit bid at any UCC, bankruptcy, trustee or other sale,
including, without limitation, any sale under Section 363 of the United States
Bankruptcy Code.

 

Borrower shall be liable for all deficiencies owing on any obligations secured
by this Loan and Security Agreement after liquidation of the Collateral. Lender
shall not have any obligation to clean-up or otherwise prepare any Collateral
for sale, lease, or other disposition.

 

10.2 Rights and Remedies Cumulative. The rights and remedies herein conferred
are cumulative and not exclusive of any other rights and remedies and shall be
in addition to every other right, power and remedy herein specifically granted
or hereafter existing at law, in equity, or by statute which Lender might
otherwise have, and any and all such rights and remedies may be exercised from
time to time and as often and in such order as Lender may deem expedient.

 

10.3 No Waiver of Rights. No delay or omission in the exercise of any right,
power or remedy or in the pursuance of any remedy shall impair any right, power
or remedy or be construed to be a waiver thereof or of any default or to be an
acquiescence therein.

 

11. General Provisions.

 

11.1 Governing Agreement. In the event of conflict or inconsistency between this
Loan and Security Agreement and the other Loan Documents, the terms, provisions
and intent of this Loan and Security Agreement shall govern.

 

11.2 Borrower’s Obligations Cumulative. Every obligation, covenant, condition,
provision, warranty, agreement, liability, and undertaking of Borrower contained
in the Loan Documents shall be deemed cumulative and not in derogation or
substitution of any of the other obligations, covenants, conditions, provisions,
warranties, agreements, liabilities, or undertakings of Borrower contained
herein or therein.

 

11.3 Payment of Expenses and Attorneys’ Fees. Borrower shall pay all reasonable
expenses of Lender relating to the negotiation, drafting of documents,
documentation of the Loan, and administration and supervision of the Loan,
including, without limitation, appraisal fees, environmental inspection fees,
field examination expenses, title insurance, recording fees, filing fees, and
reasonable attorneys’ fees and legal expenses, whether incurred in making the
Loan, in future amendments or modifications to the Loan Documents, or in ongoing
administration and supervision of the Loan.

 



16

 

 

Upon occurrence of an Event of Default, Borrower agrees to pay all costs and
expenses, including, without limitation, reasonable attorneys’ fees and legal
expenses, incurred by Lender in enforcing, or exercising any remedies under, the
Loan Documents, and any other rights and remedies. Additionally, Borrower agrees
to pay all Liquidation Costs. Any and all such costs, expenses, and Liquidation
Costs shall be payable by Borrower upon demand, together with interest thereon
from the date of the advance until repaid, both before and after judgment, at
the Default Rate.

 

Borrower agrees to pay all expenses, including, without limitation, reasonable
attorneys’ fees and legal expenses, incurred by Lender in any bankruptcy
proceedings of any type involving Borrower, Guarantor, the Loan Documents, or
the Collateral, including, without limitation, expenses incurred in modifying or
lifting the automatic stay, determining adequate protection, use of cash
collateral or relating to any plan of reorganization.

 

11.4 Right to Perform for Borrower. Lender may, in its sole discretion and
without any duty to do so, elect to discharge taxes, tax liens, security
interests, or any other encumbrance upon the Collateral or any other property or
asset of Borrower, to pay any filing, recording, or other charges payable by
Borrower, or to perform any other obligation of Borrower under this Loan and
Security Agreement or under the Security Documents.

 

11.5 Assignability. Borrower may not assign or transfer any of the Loan
Documents and any such purported assignment or transfer is void. Lender may
assign or transfer any of the Loan Documents. Funding of this Loan may be
provided by an affiliate of Lender.

 

11.6 Third Party Beneficiaries. The Loan Documents are made for the sole and
exclusive benefit of Borrower and Lender and are not intended to benefit any
other third party. No third party may claim any right or benefit or seek to
enforce any term or provision of the Loan Documents.

 

11.7 Governing Law. The Loan Documents shall be governed by and construed in
accordance with the laws of the State of Utah without regard to its conflict of
laws principles, and the Loan Documents shall be deemed to have been executed by
the parties in the State of Utah. The Loan Documents shall not be deemed to have
been entered into until accepted by Lender at its chief executive office in Salt
Lake City, Utah, and shall be performed by Lender, and the Loan administered by
Lender, in Salt Lake City, Utah.

 

11.8 Severability of Invalid Provisions. Any provision of this Loan and Security
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction only, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
thereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

11.9 Interpretation of Loan and Security Agreement. The article and section
headings in this Loan and Security Agreement are inserted for convenience only
and shall not be considered part of the Loan and Security Agreement nor be used
in its interpretation.

 

All references in this Loan and Security Agreement to the singular shall be
deemed to include the plural when the context so requires, and vice versa.
References in the collective or conjunctive shall also include the disjunctive
unless the context otherwise clearly requires a different interpretation.

 

11.10 Survival and Binding Effect of Representations, Warranties, and Covenants.
All agreements, representations, warranties, and covenants made herein by
Borrower shall survive the execution and delivery of this Loan and Security
Agreement and shall continue in effect so long as any obligation to Lender
contemplated by this Loan and Security Agreement is outstanding and unpaid,
notwithstanding any termination of this Loan and Security Agreement. All
agreements, representations, warranties, and covenants made herein by Borrower
shall survive any bankruptcy proceedings involving Borrower. All agreements,
representations, warranties, and covenants in this Loan and Security Agreement
shall bind the party making the same, its successors and, in Lender’s case,
assigns, and all rights and remedies in this Loan and Security Agreement shall
inure to the benefit of and be enforceable by each party for whom made, their
respective successors and, in Lender’s case, assigns.

 



17

 

 

11.11 Indemnification. Borrower shall indemnify Lender for any and all claims
and liabilities, and for damages which may be awarded or incurred by Lender, and
for all reasonable attorneys’ fees, legal expenses, and other out-of-pocket
expenses incurred in defending such claims, arising from or related in any
manner to the negotiation, execution, or performance by Lender of any of the
Loan Documents, but excluding any such claims based upon breach or default by
Lender or gross negligence or willful misconduct of Lender. Lender shall have
the sole and complete control of the defense of any such claims. Lender is
hereby authorized to settle or otherwise compromise any such claims as Lender in
good faith determines shall be in its best interests. The obligations of
Borrower and the rights of Lender under this Section will survive payment and
performance of all obligations owing under the Loan Documents and will remain in
full force and effect without termination.

 

11.12 Interest on Expenses and Indemnification, Collateral, Order of
Application. All expenses, out-of-pocket costs, attorneys’ fees and legal
expenses, amounts advanced in performance of obligations of Borrower, and
indemnification amounts owing by Borrower to Lender under or pursuant to this
Loan and Security Agreement, and/or any Security Documents shall be due and
payable upon demand. If not paid upon demand, all such obligations shall bear
interest at the Default Rate from the date of disbursement until paid to Lender,
both before and after judgment. Lender is authorized and directed to disburse a
sufficient amount of the Loan as necessary for payment of all such obligations
and for any other obligations owing by Borrower to Lender under the Loan
Documents or otherwise. Payment of all such obligations shall be secured by the
Collateral and by the Security Documents.

 

All payments and recoveries received by Lender under the Loan Documents shall be
applied to payment of the foregoing obligations, the Loan, and all other amounts
owing to Lender by Borrower in such order and priority as determined by Lender.
Unless otherwise elected by Lender, payments on the Loan shall be applied first
to accrued interest and the remainder, if any, to principal.

 

11.13 Limitation of Consequential Damages. Lender and its officers, directors,
employees, representatives, agents, and attorneys, shall not be liable to
Borrower or any Guarantor for consequential damages arising from or relating to
any breach of contract, tort, or other wrong in connection with the negotiation,
documentation, administration or collection of the Loan.

 

11.14 Revival Clause. If the incurring of any debt by Borrower or the payment of
any money or transfer of property to Lender by or on behalf of Borrower or
Guarantor should for any reason subsequently be determined to be “voidable” or
“avoidable” in whole or in part within the meaning of any state or federal law
(collectively “voidable transfers”), including, without limitation, fraudulent
conveyances or preferential transfers under the United States Bankruptcy Code or
any other federal or state law, and Lender is required to repay or restore any
voidable transfers or the amount or any portion thereof, or upon the advice of
Lender’s counsel is advised to do so, then, as to any such amount or property
repaid or restored, including, without limitation, all reasonable costs,
expenses, and attorneys’ fees of Lender related thereto, the liability of
Borrower and Guarantor, and each of them, shall automatically be revived,
reinstated and restored and shall exist as though the voidable transfers had
never been made.

 

11.15 Consent to Utah Jurisdiction, Exclusive Jurisdiction of Utah Courts, and
Jury Waiver. Borrower acknowledges that by execution and delivery of the Loan
Documents, Borrower has transacted business in the State of Utah, and Borrower
voluntarily submits to, consents to, and waives any defense to the jurisdiction
of courts located in the State of Utah as to all matters relating to or arising
from the Loan Documents and/or the transactions contemplated thereby. EXCEPT AS
EXPRESSLY AGREED IN WRITING BY LENDER, THE STATE AND FEDERAL COURTS LOCATED IN
THE STATE OF UTAH SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION OF ANY AND ALL
CLAIMS, DISPUTES, AND CONTROVERSIES, ARISING UNDER OR RELATING TO THE LOAN
DOCUMENTS AND/OR THE TRANSACTIONS CONTEMPLATED THEREBY. NO LAWSUIT, PROCEEDING,
OR ANY OTHER ACTION RELATING TO OR ARISING UNDER THE LOAN DOCUMENTS AND/OR THE
TRANSACTIONS CONTEMPLATED THEREBY MAY BE COMMENCED OR PROSECUTED IN ANY OTHER
FORUM EXCEPT AS EXPRESSLY AGREED IN WRITING BY LENDER.

 

BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR IN TORT AT LAW OR IN
EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THE LOAN DOCUMENTS.

 



18

 

 

11.16 Joint and Several Liability. Borrower shall be jointly and severally
liable with each Guarantor for all obligations and liabilities arising under the
Loan Documents.

 

11.17 Notices. All notices or demands by any party to this Loan and Security
Agreement shall, except as otherwise provided herein, be in writing and may be
sent by certified mail, return receipt requested. Notices so mailed shall be
deemed received when deposited in a United States post office box, postage
prepaid, properly addressed to Borrower or Lender at the mailing addresses
stated herein or to such other addresses as Borrower or Lender may from time to
time specify in writing. Any notice so addressed and otherwise delivered shall
be deemed to be given when actually received by the addressee.

 

Mailing addresses:

 

Lender:

SUMMIT FINANCIAL RESOURCES, L.P.

2455 East Parleys Way, Suite 200

Salt Lake City, Utah 84109

Attention: Senior Portfolio Manager

 

Borrower:

POINT.360

2701 Media Center Drive

Los Angeles, California 90065

Attention: Chief Financial Officer

 

11.18 Duplicate Originals; Counterpart Execution. Two or more duplicate
originals of the Loan Documents may be signed by the parties, each duplicate of
which shall be an original but all of which together shall constitute one and
the same instrument. Any Loan Documents may be executed in several counterparts,
without the requirement that all parties sign each counterpart. Each of such
counterparts shall be an original, but all counterparts together shall
constitute one and the same instrument.

 

11.19 Disclosure of Financial and Other Information. Borrower hereby consents to
Lender disclosing to any other lender who may participate in the Loan, to any
financial institution or investor providing financing or capital for Lender, or
to any other third party that executes a confidentiality agreement acceptable to
Lender, any and all information, knowledge, reports, and records, including,
without limitation, financial statements, relating in any manner whatsoever to
the Loan and Borrower. In addition, Borrower hereby authorizes and directs
Lender to report or otherwise disclose to any credit reporting agency or other
similar agency or entity any payment history, defaults, aging reports, and other
financial and credit information regarding Borrower, the Loan, all Accounts, and
all Account Debtors. Borrower acknowledges that such disclosures and reporting
may be subject to the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681 et
seq., or other Federal or State laws and hereby voluntarily authorizes such
disclosures. Borrower releases Lender and its employees, officers, directors,
members, partners, and agents from any and all liability for furnishing such
information.

 

11.20 Identity Verification Notification. Lender hereby notifies Borrower that
pursuant to the requirements of the applicable United States and other laws and
regulations, Lender may be required to obtain, verify, and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow Lender to identify Borrower in
accordance with the applicable law.

 

11.21 Integrated Agreement and Subsequent Amendment. The Loan Documents
constitute the entire agreement between Lender and Borrower, and may not be
altered or amended except by written agreement signed by Lender and Borrower.
BORROWER ACKNOWLEDGES AND AGREES THAT THE LOAN DOCUMENTS ARE A FINAL EXPRESSION
OF THE AGREEMENTS BETWEEN LENDER AND BORROWER AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF ALLEGED ORAL AGREEMENT.

 

All prior and contemporaneous agreements, arrangements, understandings, or
representations, oral, written, express, or implied, between the parties hereto
as to the subject matter hereof are, except as otherwise expressly provided
herein, rescinded.

 



19

 

 

Effective Date: February 13, 2015.

 

  Lender:       SUMMIT FINANCIAL RESOURCES, L.P., a Hawaii limited partnership  
    By:     Name:     Title:        

 



  Borrower:       POINT.360, a California corporation       By: /s/ Alan R.
Steel   Name: Alan R. Steel   Title: Chief Financial Officer      

 

 

 

20



 

 

 

